Citation Nr: 1126829	
Decision Date: 07/19/11    Archive Date: 07/29/11

DOCKET NO.  09-31 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to an increased evaluation for chronic prostatitis with benign prostatic hypertrophy, currently evaluated as 20 percent disabling prior to August 15, 2008, and 40 percent thereafter.

2. Entitlement to an effective date prior to March 10, 2006, for the award of service connection for chronic prostatitis with benign prostatic hypertrophy, to include on the basis of clear and unmistakable error in a May 9, 1955, rating decision.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active military service from January 1952 to July 1954.

This case comes before the Board of Veterans' Appeals (Board) on appeal of March 2008 and January 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (ROs) in Detroit, Michigan, and Cleveland, Ohio, respectively.

The Veteran testified before the undersigned Veterans Law Judge at an April 2011 hearing conducted via videoconference.  A transcript of the hearing is of record.  

FINDING OF FACT

At the April 4, 2011, videoconference hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew the appeal of the issues of entitlement to an increased evaluation for chronic prostatitis with benign prostatic hypertrophy and entitlement to an earlier effective date for the award of service connection for chronic prostatitis with benign prostatic hypertrophy.


CONCLUSION OF LAW

1. The criteria for withdrawal of a Substantive Appeal have been met with respect to the issue of entitlement to an increased evaluation for chronic prostatitis with benign prostatic hypertrophy.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).

2. The criteria for withdrawal of a Substantive Appeal have been met with respect to the issue of entitlement to an earlier effective date for the award of service connection for chronic prostatitis with benign prostatic hypertrophy.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2010).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204 (2010).  The appellant has withdrawn the issues of entitlement to an increased evaluation for chronic prostatitis with benign prostatic hypertrophy and entitlement to an earlier effective date for the award of service connection for chronic prostatitis with benign prostatic hypertrophy.  In this regard, the Veteran agreed during the April 2011 videoconference hearing that he was unequivocally withdrawing the claims currently on appeal.  See generally Evans v. Shinseki, 24 Vet. App. 292 (2011) (the failure to discuss a specific claim during a hearing before the Board does not automatically constitute a "knowing and voluntary" waiver of the Veteran's right to appeal that issue).  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review these issues and the appeal is dismissed.







ORDER

The issue of entitlement to an increased evaluation for chronic prostatitis with benign prostatic hypertrophy is dismissed. 

The issue of entitlement to an earlier effective date for the award of service connection for chronic prostatitis with benign prostatic hypertrophy is dismissed.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


